1
2
3
4                                                                          JS-6
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   MAERSK LINE,                      ) Case No. CV 18-1541 SVW (SPx)
12                                     )
                        Plaintiff,     )
13                                     ) ORDER OF DISMISSAL
14   vs.                               )
                                       )
15
     STARMAX METAL & SUPPLY, INC. ;)
16   LUCY YANG individually and dba)
17
     STARMAX METAL & SUPPLY, INC. )
                                       )
18                     Defendants.     )
19   _________________________________
20
     GOOD CAUSE APPEARING THEREFOR, pursuant to the Stipulation of the parties the
21
     Lucy Yang individually and dba Starmax Metal & Supply Inc. is dismissed with prejudice,
22
     and Starmax Metal & Supply, Inc. is dismissed without prejudice each party to bear their
23
     own costs and fees.
24
25   Dated: November 29, 2018                          __________________________
26                                                     Honorable Stephen V. Wilson
                                                       United States District Judge
27
28




                                                1
